DETAILED ACTION

The applicant amended claims 1, 4, 7, 17, 23, 26, 31, 33, and 35 in the amendment received on 01-24-2022.

The applicant canceled claims 30, 32, and 34 in the amendment received on 01-24-2022.

The claims 1, 2, 4, 6-7, 17, 19-21, 23, 24, 26, 29, 31, 33, and 35 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments with respect to claims 1, 2, 4, 6-7, 17, 19-21, 23, 24, 26, 29, 31, 33, and 35 have been considered but are moot in view of the new ground(s) of rejection. 

A.  Applicant's argument with respect to claims 1, 2, 4, 6-7, 17, 19-21, 23, 24, 26, 29, 31, 33, and 35, are based on newly amended matter and are addressed in the rejection below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 17, 19-21, 23, 24, 26, 28-31, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. (US 7769805 B1) in view of Long et al. (US 20100205049 A1) in view of Mogi et al. (US 20040193807 A1).

With respect to claim 1, Barnes teaches sending, to a server, a request for information associated with content to be addressed to a computing device, (i.e., col. 3, lines 4-23 teaches sending navigational data to a server which acts as a request ). Barnes teaches receiving, from the server and based on the request, a message indicating one or more portions of addressable content targeted to the computing device, (i.e., col. 9, lines 38-48 teaches content that’s addressable; see also fig 3; col. 3 lines 56-67 teaches receiving content, see also fig 1a; col. 9, lines 38-48 teaches content that’s addressable; see also fig 3; col. 3 lines 56-67 teaches receiving content, see also fig 1a; col. 6 lines 24-27 teaches a content identifier in that a particular artist, song, music or video clip is cached).  Barnes teaches generating, based on the received message and for the computing device, one or more instructions comprising, (i.e., col. 6 lines 4-54 teaches rules for future catching and targeting information or navigational data, see also fig 1b; col. 6 lines 64-67 clearly teaches a cache duration or how much to cache; col. 6 lines 24-27 teaches a content identifier in that a particular artist, song, music or video clip is cached; col. 9, lines 38-48 teaches content that’s addressable; see also fig 3).  Barnes teaches sending, to the computing device the one or more instructions to cause the computing device to obtain the one or more portions of addressable content from the network, and cache, the one or more portions of addressable content in a cache device operably coupled to the computing device, (i.e., col. 3, lines 4-23 teaches sending navigational data to a server which acts as a request and subsequently instructs the user experience manager component to obtain and cache the data; col. 4 lines 18-43 teaches environment manager with predictive catching, see also fig 1a). Barnes discloses the claimed subject matter as discussed above except content delivery network (CDN); one or more addressable content identifiers indicating the one or more portions of addressable content to cache. However, Long teaches content delivery network (CDN), (i.e., section 0047 teaches CDN).  Long teaches one or more addressable content identifiers indicating the one or more portions of addressable content to cache, (section 0034 teaches segments) in order to provide progressive download capabilities (section 0005).  Therefore, based on Barnes in view of Long, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Long to the system of Barnes in order to provide progressive download capabilities.  Barnes and Long disclose the claimed subject matter as discussed above except during the time duration.  However, Mogi teaches during the time duration, (i.e., section 0005 teaches data leading time; section 0142; 0147 teaches selected determining cache amount or durations; section 0141 teaches data amount) in order to enhance access of data (section 0002).  Therefore, based on Barnes in view of Long and in view of Mogi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Mogi to the system of Barnes and Long in order to enhance access of data.  With respect to claim 2, Long further teaches wherein the addressable content comprises advertising content, (i.e., section 0044 teaches wherein the computing device comprises at least one of: a consumer premises equipment, a switch, a router, a television, a digital video recorder, a mobile computing device, a content presentation device, a laptop, a smart phone, a tablet, or a set top box, (i.e., col. 3, lines 48-55 teaches PDA).  With respect to claim 6, Barnes teaches wherein the server comprises an addressable content server, (i.e., col. 4, lines 54-67 teaches transmitting to a server; col. 9, lines 38-48 teaches devices; col. 9, lines 38-48 teaches content that’s addressable; see also fig 3; col. 3 lines 56-67 teaches receiving content, see also fig 1a; col. 6 lines 24-27 teaches a content identifier in that a particular artist, song, music or video clip is cached).  With respect to claim 7, Barnes teaches wherein the request is sent based on at least one of a schedule, a time of day, an indication of availability or new content, or an expiration of a time period, (i.e., col. 7, lines 13-20 teaches synchronizing).   the limitations of claim 17 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis. With respect to claim 20, the limitations of claim 20 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.With respect to claim 21, the limitations of claim 21 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.With respect to claim 23, the limitations of claim 23 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis. With respect to claim 24, the limitations of claim 24 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.With respect to claim 26, the limitations of claim 26 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

With respect to claim 28, the limitations of claim 28 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

With respect to claim 29, the limitations of claim 29 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

With respect to claim 31, the limitations of claim 31 are rejected in the analysis of claim 33 above, and the claim is rejected on that basis.

With respect to claim 33, Barnes teaches wherein the one or more portions of addressable content are selected based on at least one of: demographic information associated with one or more users of the computing device, a particular service provider associated with the computing device, or resources or hardware associated with the computing device, (i.e., col. 6, last paragraph teaches caching as much of a user selected menu and content that is allowed by the resources of the mobile computing device).

With respect to claim 35, the limitations of claim 35 are rejected in the analysis of claim 33 above, and the claim is rejected on that basis.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M/
Joel Mesa
Examiner, Art Unit 2447                                                                                                                                                                                                        
/George C Neurauter, Jr./Primary Examiner, Art Unit 2447